Dismissed and Opinion Filed January 9, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01327-CV

      CHARLA LOGSDON AS NEXT FRIEND OF JORDAN LOGSDON, Appellant
                                 V.
                      RONALD LOGSDON, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-03978-2014

                             MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                   Opinion by Justice Francis
       Before the Court is the January 5, 2015, unopposed motion to dismiss the appeal filed by

Charla Logsdon as Next Friend of Jordan Logsdon. In the motion, Logsdon states she has settled

with Ronald Logsdon and requests we dismiss this appeal. We grant the motion and dismiss this

appeal. TEX. R. APP. P. 42.1(a).



141327F.P05                                        /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHARLA LOGSDON AS NEXT FRIEND                      On Appeal from the 417th Judicial District
OF JORDAN LOGSDON, Appellant                       Court, Collin County, Texas
                                                   Trial Court Cause No. 417-03978-2014.
No. 05-14-01327-CV        V.                       Opinion delivered by Justice Francis,
                                                   Justices Evans and Stoddart participating.
RONALD LOGSDON, Appellee

       Based on appellant’s January 5, 2015, unopposed motion to dismiss the appeal, and in
accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered January 9, 2015.




                                             –2–